Citation Nr: 0706242	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran requested a hearing with the Board; however, the 
veteran subsequently withdrew that request. 

Review of the record reveals that service connection has been 
granted for residual scarring of the left thigh, knee, and 
lower leg, secondary to missile injury.  The knee impairment 
considered herein is for impairment of the joint, variously 
diagnosed as arthritis, synovitis, chondromalacia, or a 
Bakers cyst.  Nothing herein should be taken as concerning 
the service connection for the scarring now in effect.


FINDINGS OF FACT

1. A March 1999 RO decision denied service connection for 
left knee disorder.  It was held that none of the joint 
pathology, however classified, was related to service or 
service connected disability.  The veteran was provided 
notice of the decision and he submitted a notice of 
disagreement.  A statement of the case was sent, but the 
veteran never perfected his appeal.

2. The evidence added to the record since the March 1999 RO 
decision is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection.


CONCLUSION OF LAW

The March 1999 RO rating decision that denied the veteran's 
claim of entitlement to service connection for a left knee 
disorder is final, and new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 20.1103 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of some of the essential elements of 
the VCAA in a September 2003 letter.  VA informed the veteran 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was told that VA has the 
responsibility of obtaining any records held by a federal 
government agency.  He was also told to submit any additional 
information or evidence that he had so that his claim could 
be processed.  As to informing the veteran of the evidence 
necessary to substantiate the claim, VA's letter does not 
fully comply with the holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In the letter, VA noted that the claim for 
service connection for a left knee disorder had been denied 
previously and that the veteran would need to submit new and 
material evidence to reopen the claim.  It provided the 
veteran with the definition of "new and material evidence."  
The letter, however, failed to inform the veteran of what 
evidence would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.

Regardless, the Board finds that the veteran has not been 
prejudiced by such for two reasons.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  First, the veteran was informed 
in March 1999 why his claim for service connection for a left 
knee disorder was denied.  The RO noted that the veteran was 
diagnosed with bilateral patellofemoral syndrome or 
chondromalacia and degenerative joint disease.  It concluded 
that while a VA examiner had opined a relation to service 
trauma, the examiner had not established a rationale for 
etiology, and the conclusion was found not consistent with 
the previously known facts.  Specifically, the veteran had 
developed degenerative changes of both knees which, by 
objective finding, are virtually identical; yet the service 
wounds in the lower extremities were not identical as to 
trauma to the knee joints or thighs or calves.  This informed 
the veteran of the reason his claim was denied, which was 
that the evidence did not show a relationship between the 
current disability and service.  Second, the veteran has 
actual knowledge of the evidence necessary to substantiate 
his claim.  The claim had been denied previously because of 
the lack of competent evidence of a nexus.  He is arguing 
that he has a current knee disorder caused by shell fragment 
wounds incurred in service.  It is for these two reasons that 
the Board does not find that the veteran has been prejudiced 
by VA's failure to provide him with this information in 
connection with his application to reopen.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
some of these elements; however, the Board finds no prejudice 
to the veteran.  See Bernard, supra.  The veteran has filed 
multiple claims for service connection and is currently rated 
for multiple disabilities.  Therefore, the veteran has actual 
knowledge of the elements of a service connection claim.  
Additionally, as the Board concludes below that new and 
material evidence has not been received to reopen the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained private medical 
records, VA treatment records, and service medical records.  
The veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  A VA 
examination was not provided in connection with this claim.  
The veteran has not brought forth new and material evidence 
to reopen the claim for service connection for a left knee 
condition.  See 38 C.F.R. § 3.159(c)(4)(iii) (stating that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured).  For this reason, the Board finds that 
VA was not under an obligation to provide an examination.  
The veteran's representative has argued that VA should 
provide the veteran with a medical examination and opinion, 
however, since the Board is not reopening the claim, a 
medical examination and opinion is neither necessary nor 
required.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.




II. New and Material

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed except as may be 
otherwise provided by regulation.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, providing that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2006)).  Here, the application to 
reopen the claim for service connection for a knee disorder 
was filed after August 2001, and thus the amended standard 
applies.  

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The veteran contends that he developed a knee disorder as a 
result of injuries incurred in service.  

Service connection for a left knee disorder was denied in a 
July 1983 rating decision.  The RO determined that synovitis, 
tear of the posterior horn of the meniscus, and a Baker's 
cyst were not found to be incurred in or aggravated by 
service; nor were they secondary to the veteran's shell 
fragment wound to the left knee.  The veteran was notified of 
the decision in August 1983 along with his appeal rights, and 
he did not appeal the decision.  Therefore, it is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran filed an application to reopen the claim in March 
1998.  The RO reopened the claim and denied service 
connection for a knee disorder in a March 1999 rating 
decision.  The relevant evidence of record at that time were 
service medical records, VA treatment records, and the 
veteran's application for benefits.  The service medical 
records showed that the veteran had been treated for shrapnel 
wounds to multiple parts of his body on multiple occasions, 
including wounds to his left knee.  VA medical records showed 
the veteran had a current left knee disorder.  In September 
1989, a VA examiner found that the veteran had 
"patellofemoral syndrome or chondromalacia bilaterally, 
secondary to service-connected trauma."

The RO determined that the evidence failed to show the 
current knee disorder was incurred in service, or a nexus 
between the current knee disorder and service, and denied the 
claim for service connection.  It concluded that while a VA 
examiner had opined a relation to service trauma, the 
examiner had not established a rationale for etiology, and 
the conclusion was found not consistent with the previously 
known facts.  Specifically, the veteran had developed 
degenerative changes of both knees which, by objective 
finding, are virtually identical; yet the service wounds in 
the lower extremities were not identical as to trauma to the 
knee joints or thighs or calves.  The veteran was notified of 
the March 1999 decision along with his appeal rights.  He 
sent a timely notice of disagreement in April 1999 and was 
sent a statement of the case that same month; however, the 
veteran never submitted a substantive appeal and thereby 
failed to perfect his appeal.  Therefore, the March 1999 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  This is the last final decision on any basis.

The veteran filed an application to reopen the claim in 
November 2001.  The evidence received since then is VA 
medical records, and private medical records, which show post 
service evidence of a left knee disability variously 
diagnosed, and of left knee replacement.

The Board has reviewed the evidence received since the March 
1999 denial and finds that none of it is new and material 
evidence.  At the time of the March 1999 denial, there was 
evidence of a current disability, but, as determined by the 
RO, a lack of competent evidence of a nexus between the 
current disability and service.  The additional evidence 
received consists of VA treatment records, and private 
medical records, showing a current knee disorder; and 
statements by the veteran.  This evidence shows degenerative 
joint disease in the veteran's knees and that the veteran had 
his left knee totally replaced.  While this evidence is new, 
it is not material.  This is all cumulative and redundant of 
evidence of record at the time of the March 1999 decision and 
cannot constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  The evidence submitted since the March 1999 
rating shows that the veteran has a knee disorder, a fact 
that was already established at the time of that rating.  
None of the evidence received since the March 1999 rating 
decision cures the defect of the lack of competent evidence 
of a nexus between the current disability and service.  Thus, 
the evidence received cannot constitute new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

While the veteran has alleged that his current disability is 
a result of his service, such argument had been made at the 
time of the last final denial and thus it is cumulative and 
redundant of the evidence that was of record at the time of 
the March 1999 rating decision.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Regardless of the duplicative nature of his 
current assertions, his statements would not be competent to 
reopen the claim for service connection for a knee disorder, 
as that requires a medical opinion.  See Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions on medical causation 
do not constitute material evidence to reopen a previously 
denied claim).  

The Board is aware that the veteran is a combat veteran and 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2006), as pointed out by the veteran's representative.  
Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).

The veteran has stated that he received shrapnel wounds while 
in service.  The veteran's service medical records 
substantiate this and it is not in dispute.  However, the 
veteran's combat status would not allow him to allege that 
there is a relationship between the diagnosis of a knee 
condition and the wounds he received in combat, as that 
requires a medical opinion.  See Caluza, 7 Vet. App. at 507; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his statements do not establish a nexus between the current 
disability and service.  Again, the veteran has made these 
same allegations previously, and they cannot constitute new 
and material evidence.  See Reid, supra.

The veteran and his representative have made arguments that 
the RO erred in its March 1999 rating denying the claim for 
service connection for a left knee disorder.  They attack the 
basis for the denial and that the veteran was entitled to a 
VA medical opinion.  However, those are arguments that should 
have been made on appeal of that rating before it was final, 
and not on appeal denying reopening of the claim for lack of 
new and material evidence.  The veteran is free to attack a 
previous final denial on grounds of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2006).  Moreover, as discussed 
herein, were new and material evidence to be received to 
reopen the claim, additional development might, at that 
point, be in order.

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the March 
1999 rating decision is cumulative and redundant of evidence 
of record at the time of the March 1999 decision and does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, the application to 
reopen such claim is denied.


ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for a knee disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


